                                                            U.S. !JISTR !CT COURT
                                                        NORTHERN DISTRICT OF TEXAS
                                                                 FILED
                  IN THE UNITED STATES DISTRICT C URT
                       NORTHERN DISTRICT OF TEXAS             NOV 2 8 201B
                           FORT WORTH DIVISION
                                                         CLERK, U.S. DISTRICT COURT
ELVA MORA,                         §
                                   §
                                                            By--...--.----
                                                                 )cpu1y

             Plaintiff,            §
                                   §
vs.                                §    NO. 4:18-CV-734-A
                                   §
WELLS FARGO BANK, N.A., ET AL.,    §
                                   §
             Defendants.           §


                           MEMORANDUM OPINION
                                   and
                                  ORDER

      Before the court for consideration is the motion of

defendant Breckenridge Property Fund 2016, LLC ("Breckenridge")

to dismiss the claims of plaintiff, Elva Mora, against it in the

above-captioned action. Having considered the motion, plaintiff's

response thereto, Breckenridge's reply, the applicable legal

authorities, and the entire record, the court finds that the

motion should be granted and that plaintiff's claims against

Breckenridge should be dismissed.

                                   I.

                  Plaintiff's First Amended Complaint

      Plaintiff filed her original petition on August 1, 2018, in

the 236th Judicial District Court of Tarrant County, Texas. After

removal to this court, plaintiff filed her first amended

complaint ("Complaint") on September 21, 2018.      In summary form,
the Complaint contains the following allegations pertinent to

plaintiff's claims against Breckenridge:

     Plaintiff purchased the property located at 5509

Independence Avenue, Arlington, Texas ("Property") on or about
                                  1
February 27, 2004. Doc.               6 at 2, , , 7-8.          On or about February 1,

2007, plaintiff obtained a home equity loan that involved her

execution of a Texas Equity Note in the amount of $232,000, and

the execution by plaintiff and her husband, Saul Mora, of a Texas

Equity Deed of Trust, with World Savings Bank, FSB, as the

lender. Id. at 2-3, , 9.               The loan violated the Texas

Constitution because it exceeded eighty percent of the fair

market value of the property.                  Id. at 3-4, ,, 13-14.

     At some point, defendant Wells Fargo Bank, N.A.                                ("Wells

Fargo") began servicing the home equity loan. Id. at 3, , 10.

Plaintiff began to have financial difficulties, and applied for a

loan modification in 2018. Id.                  She was told she could seek a

modification of her loan, but her attempts to negotiate a loan

modification with Wells Fargo failed for improper reasons.                                    Id.

     Wells Fargo obtained on March 28, 2018, a Default Order

Allowing Foreclosure, then posted the Property for foreclosure

sale to occur on May 1, 2018. Id., , 11.                         Wells Fargo failed to

send the required notice of sale.                    Id.     At the May 1, 2018


     'The "Doc.   "references are to the number of the item on the docket in this action.

                                                2
foreclosure sale, the Property was sold for the grossly

inadequate price of $250,000, to Breckenridge, which was below

its fair market value. Id., , 12.       Breckenridge is now attempting

to evict Plaintiff from the Property by a suit pending in a court

in Tarrant County, Texas.     Id. at 4,    , 16.

                               * * * * *
     Plaintiff asserts four causes of action affecting

Breckenridge:     (1) declaratory judgments declaring that the

foreclosure sale was wrongful and should be deemed void ab initio

and that plaintiff has a greater right to ownership of the

property than Breckenridge, id. at 5, , , 18-22;     (2) violation of

Texas Property Code section 51, causing the foreclosure to be

void, id. at 5-6, , , 23-26    (3) suit to quiet title, id. at 8-9,

, , 37-39; and,    (4) trespass to try title, id. at 9-10, ,, 40-41.

                                  II.

                         Grounds of the Motion

     The ground of Breckenridge's motion is that plaintiff has

failed to state a claim against it upon which relief can be

granted.   Breckenridge notes that the allegations of the

Complaint establish that it holds legal title to the Property

pursuant to a Trustee's Deed, and that plaintiff has the burden

to plead and prove that Breckenridge is not a bona fide purchaser

("BFP"), which, according to Breckenridge, plaintiff has failed


                                   3
to do.   According to Breckenridge, the documentation upon which

it is entitled to rely in support of a motion to dismiss shows as

a matter of law that Breckenridge was a BFP of the Property at

the foreclosure sale.

                                 III.

                   Applicable Pleading Standards

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. S(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)     (internal

quotation marks and ellipsis omitted) .   Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action.   Twombly, 550 U.S. at 555 & n.3.     Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings.      See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)    ("While legal conclusions can provide




                                  4
the framework of a complaint, they must be supported by factual

allegations.") .

       The facts pleaded must allow the court to infer that the

plaintiff's right to relief is plausible.     Igbal, 556 U.S. at

678.    To allege a plausible right to relief, the facts pleaded

must suggest liability; allegations that are merely consistent

with unlawful conduct are insufficient.     Twombly, 550 U.S. at

566-69.    "Determining whether a complaint states a plausible

claim for relief .        [is] a context-specific task that requires

the reviewing court to draw on its judicial experience and common

sense.''   Igbal, 556 U.S. at 679.

                                 IV.

                               Analysis

       The court has concluded that neither of the theories of

relief urged by plaintiff against Breckenridge has merit.

       Breckenridge contends that the Texas Constitution gives it

the status as a BFP at the foreclosure sale, with the result that

it has a greater title interest in the Property than the title

plaintiff claims.    If Breckenridge is correct, all of plaintiff's

claims against it fail.

       Plaintiff does not challenge that if Breckenridge is a valid

BFP under the Texas Constitution, it has a title interest in the

Property superior to any interest claimed by plaintiff. Instead,


                                     5
she starts by claiming that Breckenridge's status as a BFP is a

fact question that cannot be determined at the motion to dismiss

stage.       She is mistaken.

        Texas Constitution Article 16, Section SO(i), describes the

elements that must be met for BFP status for third-party

purchasers upon foreclosure of a Texas home equity lien:

             (i)           A purchaser for value without actual
        knowledge may conclusively presume that a lien securing
        an extension of credit described by Subsection (a) (6)
        of this section was a valid lien securing the extension
        of credit with homestead property if:

             (1) the security instruments securing the
        extension of credit contain a disclosure that the
        extension of credit secured by the lien was the type of
        credit defined by Section 50 (a) (6), Article XVI, Texas
        Constitution;

             (2) the purchaser acquires the title to the
        property pursuant to or after the foreclosure of the
        voluntary lien; and

             (3) the purchaser is not the lender or assignee
        under the extension of credit.

        Four of the five elements' that Breckenridge must meet to be

considered a BFP are undisputed. Breckenridge was a purchaser for

value when it purchased the Property at the May 1, 2018

foreclosure sale. See Doc. 6 at 3, , 12. The Texas Equity Deed of

Trust executed with World Savings Bank, FSB, contains, on the



        2
        In addition to meeting the requirements of Texas Constitution Article 16, Section SO(i)(l-3), a
pmty seeking BFP status must be a (I) purchaser for value (2) without actual knowledge. These are
elements one and two, and the requirements of Section SO(i)(l-3) are elements three, four, and five.

                                                    6
first page, a disclosure that "[t]he extension of credit secured

by the lien of this deed of trust is the type of credit defined

by Section SO(a) (6), Article XVI of the Texas Constitution" in

bold, uppercase letters. Doc. 7, Ex. 1, at 1. The Trustee's Deed,

attached to Breckenridge's motion to dismiss as Exhibit 2,

demonstrates that Breckenridge acquired title to the Property

pursuant to the foreclosure of the Deed of Trust, a voluntary

lien. And both Exhibits 1 and 2, the Texas Equity Deed of Trust

and Trustee's Deed, demonstrate that Breckenridge was not the

lender or assignee of the lender under the extension of credit.

        The only element that plaintiff disputes is the second

one-that Breckenridge was a purchaser without actual knowledge. 3



        3
          In Wood v. HSBC BANK USA, N.A., 505 S.W.3d 542 (Tex. 2016), there is discussion in both
the majority opinion and dissenting opinion that provides clarification on the effect of section 50(i) of
Atticle 16 of the Texas Constitution. The majority explained:
         However, section 50(i) provides such protection to home-equity foreclosure purchasers
         without actual knowledge of a constitutional defect. This deviation from the common-
         law treatment of void liens evinces an understanding that home-equity liens securing
         constitutionally noncompliant loans do not neatly fit into a common-law category. By
         including a bona-fide purchaser provision, section 50(i) effectively sets its own cut-off.
         Once a third-party buys without actual knowledge of the invalid lien, that transaction
         will not be undone notwithstanding the invalid lien.
Id. at 550. And, the author of the dissenting opinion gave his view of the matter with the following
language:
         Section 50(i) provides that"[ a] purchaser for value without actual knowledge may
         conclusively presume that a lien securing an extension of credit described by Subsection
         (a)(6) of this section was a valid lien securing the extension of credit with homestead
         property" under certain circumstances. The Comt reads this provision as abolishing the
         common law rule that a void instrument conveys nothing, not even to a bona fide
         purchaser for value. But a better interpretation is that a bona fide purchaser need not be
         concerned that a lien may be invalid but is protected by a conclusive presumption that
         the lien actually was valid.
Id. at 554 (Hecht, C.J., dissenting).

                                                    7
Plaintiff asserts that Breckenridge had actual knowledge, or in

the alternative, that it could have had actual knowledge, and

that a determination on whether it had actual knowledge is a fact

issue that cannot be decided at the motion to dismiss stage.

     As Breckenridge points out in its motion to dismiss,

plaintiff's complaint is devoid of any allegations that

Breckenridge had any knowledge, actual or otherwise, of any

impropriety with the foreclosed deed of trust lien or the

foreclosure.   The burden is on plaintiff to plead that

Breckenridge was not a BFP.    See Bank of Am. v. Babu, 340 S.W.3d

917, 923   (Tex. App.-Dallas 2011, pet. denied)   ("A party claiming

title through principles of equity has the burden of proving that

a subsequent purchaser was not a good faith purchaser."); see

also Noble Mortg. & Invs., LLC v. D & M Vision Invs., LLC, 340

S.W.3d 65, 76 (Tex. App.-Houston [1st Dist.] 2011, no pet.)     ("In

a contest between the owner of an equitable right of title and

the holder of legal title .       the burden of proof as to good

faith and consideration is upon the party asserting the equitable

right and not upon the subsequent purchaser of legal title.")

     Plaintiff maintains that Breckenridge should have

"reasonably" looked up the Tarrant Appraisal District value of

the Property, compared it with the loan amount on the recorded

Home Equity Deed of Trust, realized that the loan amount exceeded

                                  8
80% of the fair market value of the Property at the time the Home

Equity Deed of Trust was executed, in violation of the Texas

Constitution, and realized that foreclosure on the Property was

improper.     Plaintiff provides no authority to support her

contention, and the court has found none.     The court concludes

that at best plaintiff is making some kind of constructive

knowledge argument.     Plaintiff alleged no facts that would, if

true, establish that Breckenridge had actual knowledge of

anything that would put in question the validity of the

foreclosure sale.

     Plaintiff's second argument on "actual knowledge" fares no

better.     She contends that because Breckenridge is "an

experienced purchaser of foreclosed properties," doc. 10 at 4, it

may have already engaged in the process described above prior to

purchasing the Property at the May 1, 2018 foreclosure sale, and

as a result, may have had actual knowledge of plaintiff's

equitable title claim prior to purchasing the Property.     That

argument invites the court improperly to join plaintiff in

unpleaded speculation.     Plaintiff's pleading contains

insufficient facts to plausibly suggest Breckenridge had actual

knowledge of any defect in the home equity loan or the

foreclosure sale when it purchased the Property.      Accordingly,

plaintiff's challenge to Breckenridge's BFP status fails, and the

                                   9
court finds that Breckenridge is a BFP under the Texas

Constitution.

B.      Plaintiff's Judgment Requests and Her Quiet Title and
        Trespass to Try Title Claims Fail

        As stated above, the parties both acknowledge that if

Breckenridge is a BFP, then all of plaintiff's claims fail.

Having found that Breckenridge is a BFP, the court finds that

plaintiff is not entitled to "a determination that the

foreclosure sale of her Property by Defendants was wrongful and

should be deemed void ab initio,• doc. 6 at 5, , 20, or "a

determination that she has a greater right to ownership of the

Property than Defendant Breckenridge. " 4 Id,                          , 21. As a result of

Breckenridge's BFP status, Breckenridge has a greater right to

ownership of the Property than plaintiff and did not wrongfully

purchase the Property.

C.      The Allegations That the Original Lender and Wells Fargo
        Violated Texas Property Code Section 51 Are Moot as to
        Breckenridge

        The court does not need to devote its attention to

plaintiff's claims that there were violations of Texas Property

Code section 51 inasmuch as Breckenridge's BFP status causes

those violations, if there were any, to be moot as to it.




       'Plaintiff seeks a third determination regarding her loan, but that determination does not involve
Breckenridge and thus will not be dealt with here.

                                                   10
                                  v.
                                 Order

     For the foregoing reasons,

     The court ORDERS that Breckenridge's motion to dismiss be,

and is hereby, granted, and that all of plaintiff's claims

against Breckenridge be, and are hereby, dismissed.

     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to the

dismissal of plaintiff's claims against Breckenridge.

     The court further ORDERS that from this point forward, the

style of this case shall be "Elva Mora, Plaintiff, v. Wells Fargo

Bank, N.A., Defendant.•

     SIGNED November 28, 2018.




                                  11
